1    Aaron T. Winn (SBN 229763)
     Natalie F. Hrubos (PA State Bar No. 307255)
2    Admitted Pro Hac Vice
3    DUANE MORRIS LLP
     750 B Street, Suite 2900
4    San Diego, CA 92101-4681
     Telephone: 619.744.2200
5
     atwinn@duanemorris.com
6    nfhrubos@duanemorris.com
     Attorneys for Defendant Walmart Inc.
7
     Matthew J. Matern (SBN 159798)
8
     Mikael H. Stahle (SBN 182599)
9    MATERN LAW GROUP, PC
     1230 Rosecrans Avenue, Suite 200
10   Manhattan Beach, CA 90266
     Telephone: (310) 531-1900
11
     mmatern@maternlawgroup.com
12   mstahle@maternlawgroup.com
     Attorneys for Plaintiff Hope Krauss
13

14                           UNITED STATES DISTRICT COURT
15                         EASTERN DISTRICT OF CALIFORNIA

16
     HOPE KRAUSS, aka, DEONTE KRAUSS,              Case 2:19-CV-00838-JAM-DB
17
     individually and on behalf of all those
18   similarly situated,                           JOINT STIPULATION AND
                                                   REQUEST TO CONTINUE THE
19                       Plaintiff,                DEADLINE FOR WALMART’S
                                                   RESPONSIVE PLEADINGS AND
20
            v.                                     THE PARTIES’ JOINT STATUS
21                                                 REPORT
     WAL-MART, INC., a Delaware corporation;
22   and DOES 1 through 50, inclusive,
23
                         Defendants.
24

25

26

27

28
                                               1
              JOINT STIPULATION AND REQUEST TO CONTINUE THE DEADLINES FOR
          DEFENDANTS’ RESPONSIVE PLEADINGS AND THE PARTIES’ JOINT STATUS REPORT
1          On August 16, 2019, Plaintiff filed her First Amended Complaint against

2    Defendant Walmart, Inc. The First Amended Complaint added a new defendant, Wal-

3    Mart Associates, Inc. On August 23, 2019, Walmart Associates, Inc. agreed to accept

4    service of the complaint.

5          As a result, the two Walmart defendants have two different responsive pleading

6    deadlines: the deadline for Walmart, Inc. to respond to the First Amended Complaint

7    is August 30, 2019, while Wal-Mart Associate’s responsive pleading is not due until

8    September 13, 2019.

9          To avoid confusion, and the need for two separate filings, the parties jointly

10   propose that both Walmart defendants have until September 13, 2019 to respond to

11   the First Amended Complaint.

12         In addition, the deadline for the parties to submit their revised joint status

13   report, with a proposed scheduling order and discovery plain, is currently set for

14   September 6, 2019. However, in accordance with this Court’s May 13, 2019 Order, the

15   parties intend to meet and confer regarding Walmart’s anticipated motion to dismiss to

16   avoid the need for unnecessary motion practice.

17         Thus, to account for any scheduling matters arising out of the parties’ meet and

18   confer and potential motion to dismiss, the parties propose that the deadline to submit

19   a revised joint status report, with a proposed scheduling order and discovery plan, be

20   extended to September 20, 2019, one week after the deadline for Defendants to

21   respond to Plaintiff First Amended Complaint.

22         Thus, the parties request that the Court enter the following scheduling order:

23             1. That all defendants respond to the First Amended Complaint by
                  September 13, 2019; and
24
               2. The parties submit a joint status report, with a proposed scheduling order
25                and discovery plan, by September 20, 2019.

26

27

28
                                                 2
             JOINT STIPULATION AND REQUEST TO CONTINUE THE DEADLINES FOR
         DEFENDANTS’ RESPONSIVE PLEADINGS AND THE PARTIES’ JOINT STATUS REPORT
1                                         Respectfully submitted,
2
     Dated: August 23, 2019               DUANE MORRIS LLP
3

4                                      By: /s/ Aaron T. Winn
                                          Aaron T. Winn
5
                                          Natalie F. Hrubos
6                                         Attorneys for Defendant Walmart Inc.

7

8                                         Respectfully submitted,

9
     Dated: August 23, 2019               MATERN LAW GROUP, PC
10

11                                     By: /s/ Mikael H. Stahle
                                          Matthew J. Matern
12                                        Mikael H. Stahle
                                          Attorneys for Plaintiff, HOPE KRAUSS,
13
                                          aka DEONTE KRAUSS, individually and on
14                                        behalf of all others similarly situated

15
     PURSUANT TO STIPULATION, IT IS SO ORDERED
16

17

18

19
     Dated: August 26, 2019            /s/ John A. Mendez_________________________
20                                     JOHN A. MENDEZ
                                       UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28
                                           3
             JOINT STIPULATION AND REQUEST TO CONTINUE THE DEADLINES FOR
         DEFENDANTS’ RESPONSIVE PLEADINGS AND THE PARTIES’ JOINT STATUS REPORT
1                                  SIGNATURE ATTESTATION

2              Aaron Winn, the ECF User whose ID and Password are being used to file this

3    Joint Stipulation and Request, attest that Michael Stahle, the other signatory counsel,

4    has concurred with the filing of this document.

5
     DM2\10398384.1
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
               JOINT STIPULATION AND REQUEST TO CONTINUE THE DEADLINES FOR
           DEFENDANTS’ RESPONSIVE PLEADINGS AND THE PARTIES’ JOINT STATUS REPORT
